Citation Nr: 1512302	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for service-connected right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO granted service connection for a right knee injury, and assigned a ten percent rating, effective from June 12, 2009.  

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the electronic claims file (Veterans Benefits Management System (VBMS)).

The Board notes that it has reviewed both the Veteran's physical claims file and his electronic claims file ("Virtual VA" and VBMS paperless claims processing systems) to ensure that the complete record was considered.

At the outset of the January 2015 hearing, the undersigned noted that the Veteran had another issue which had been perfected for appeal; this was for entitlement to service connection for migraine headaches.  This issue was the subject of a prior May 2012 hearing conducted by another Veterans Law Judge.  This matter was later remanded for further development of the evidence in June 2014.  That issue will be the subject of a separately issued Board decision.  


FINDINGS OF FACT

1.  For the entire initial rating period from June 12, 2009, the competent medical evidence of record indicates that the Veteran's service-connected right knee injury has not been manifested by flexion limited to 30 degrees.

2.  The disorder also has not been productive of ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, limited extension, or moderate impairment of the tibia and fibula.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 percent for the service-connected right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10,  4.21, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of a claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, as is the case here, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued an April 2012 Statement of the Case (SOC) in response to the Veteran's December 2011 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran with development of evidence.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any unobtained medical records.  

In addition, as discussed below, the Veteran is shown to have been afforded multiple VA examinations with respect to the issue on appeal.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the disability under the rating criteria.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim seeking a higher initial rating for his service-connected right knee injury has been satisfied.

Laws and Regulations/Factual Background/Analysis

The Veteran essentially contends that an initial disability rating in excess of 10 percent should be assigned for his service-connected right knee disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected right knee injury has, throughout the appeal, been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5260, where flexion of the leg is limited to 45 degrees a 10 percent rating is warranted.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.

Given the disability evaluation assigned the Veteran's right knee disability, potentially applicable Diagnostic Codes provide ratings, in addition to those discussed above, as follows.

Under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a) (2014); 38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  A 30 percent rating is warranted for limitation to 20 degrees, a 40 percent rating warranted for limitation to 30 degrees, and a 50 percent rating warranted for limitation to 45 degrees.

Under Diagnostic Code 5256, favorable angle ankylosis of the knee in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent rating.  Extremely unfavorable knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating, and in flexion between 20 and 45 degrees warrants a 50 percent rating. 

Under Diagnostic Code 5262, a 40 percent rating is warranted for non union of the tibia and fibula, with loose motion that requires a brace.  Malunion, with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability a 20 percent rating is for application; and with marked knee or ankle disability a 30 percent rating is warranted. 

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990  (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id. 

In a separate precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997). 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

During a July 2011 VA examination, the Veteran walked from the waiting room into the examining room with a good gait, good posture, no pelvic tilt, and no limp.  Examination of the right knee reported no fluid or tenderness being elicited on palpitation.  Full extension of the right knee was performed four times without pain, weakness, fatigue or lack of endurance.  Flexion testing, conducted four times, was to 100 degrees again with no pain, weakness, fatigue or lack of endurance.  Medial, anterior, posterior and collateral ligaments were all tight.  Strength testing was described as good.  The examiner noted that the Veteran had right knee discomfort.  The Veteran denied a history of flare-ups.  While the examiner commented that the knee appeared stable, the supplied diagnosis was severe contusion to the knee with unstable right knee secondary to contusion was diagnosed.  

The report of a February 2014 VA knee examination report (see "Virtual VA") shows that the Veteran complained of increased right knee and thigh pain and numbness.  He complained of episodes of instability, and of periods of flare-ups.  Range of motion testing showed flexion to 120 degrees and extension to zero degrees.  Pain was elicited on flexion at 120 degrees.  He was able to perform repetitive testing exercises, with the ranges of motion the same.  The examiner reported that the Veteran had less movement than normal, as well as pain and interference with sitting, standing and weight bearing.  Tenderness to palpation was not shown, and muscle strength was normal on right knee testing.  Several joint stability tests showed normal right knee stability.  No history of recurrent patellar subluxation/dislocation was shown to be present.  Arthritis was reported not to have been diagnosed.  

As noted, the Veteran provided testimony at a hearing conducted by the undersigned in January 2015.  He asserted that he was not in receipt of VA medical treatment, as he was allegedly turned down for treatment.  He added he took over-the-counter medications for pain relief.  He mentioned his knee had limitation of motion, and that he worse a soft brace when doing activities such as skiing.  The Veteran also mentioned he experienced instability, and conceded he had yet to be diagnosed with arthritis.  While he mentioned he felt his symptoms had worsened since being examined in July 2011, of record is also a VA examination report, which addressed the Veteran's right knee, dated in February 2014.  

Upon review of the probative evidence of record, the Board finds that the evidence does not, at any time in the course of this appeal, more nearly approximately a finding of flexion of the right knee limited to 30 percent to warrant the assignment of a disability rating in excess of 10 percent under Diagnostic Code 5260.  As above reported, on VA examinations in July 2011 and February 2014 flexion was measured as being, respectively, 100 degrees and 120 degrees.  Again, as reported above, right knee flexion at no point has been shown to be limited to 30 degrees, as to warrant a rating in excess of 10 percent under Diagnostic Code 5260.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The Board finds that the evidence does not more nearly approximately a level of recurrent right knee subluxation or lateral instability to warrant the assignment of a disability rating in excess of 10 percent under Diagnostic Code 5257.  In fact, there is no credible evidence of any instability so as to warrant a separate compensable rating.  While he complained of instability at his January 2015 hearing, on VA examination in July 2011 ligament examination was normal, and the right knee appeared to be stable.  The Board is aware that in the diagnosis of the July 2011 examination, the disorder was characterized as "severe contusion to the knee with unstable right knee secondary to the contusion," but the actual examination findings showed no instability was present at that time.  The examiner specifically stated that "The knee at this time appears to be stable."  In February 2014, while the Veteran complained of instability, examination showed normal stability, and no history of recurrent subluxation or dislocation.  As such, a rating is not available under Diagnostic Code 5257. 

Nor is there evidence of right knee extension limited to 15 degrees to warrant a higher rating under Diagnostic Code 5261.  In fact, there is no credible evidence of any limitation of extension at all so as to warrant a separate compensable rating.  Extension was full on both VA examinations.  

Also, while the Veteran testified that he wore a soft brace while skiing, an activity which clearly places significant stress to the knees, there are no clinical findings of non-union of the tibia and fibula with loose motion requiring a brace such as to warrant an increased rating under Diagnostic Code 5262.  Given the Veteran's reported range of right knee motion, a higher rating is clearly not for assignment under Diagnostic Code 5256 that requires right knee ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  Here, ankylosis is clearly not demonstrated.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Nor has it been contended that the Veteran has undergone a total right knee replacement, such that an increased rating could be assigned under Diagnostic Code 5055.

As noted, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart.  However, the evidence reflects that the Veteran's right knee symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial rating higher than the 10 percent already assigned, for any period of time on appeal, for disability due to a right knee injury.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected right knee disability.  Complaints of pain and instability are specifically contemplated by the rating criteria.  As discussed above, there is a higher rating available under the applicable diagnostic code, but the Veteran's service-connected disability now being evaluated is not productive of the manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating higher than 10 percent for right knee injury is denied for the entire period on appeal. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


